                                        Case 3:20-cv-03792-WHA Document 96 Filed 08/02/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   CORECIVIC INC,
                                  11                  Plaintiff,                              No. C 18–05982 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   CANDIDE GROUP LLC, et al.,                             ORDER APPOINTING
                                                                                              SPECIAL MASTER
                                  14                  Defendants.

                                  15

                                  16         A prior order found defense counsel entitled to reasonable attorney’s fees.

                                  17         1.      Under Rules 53 and 54, the Court appoints ATTORNEY ELLEN EAGEN as the special

                                  18   master to determine the reasonable value of services rendered herein by defense counsel. By

                                  19   special accommodation of the Court, Attorney Eagen has agreed to provide this service at the

                                  20   reduced rate of $300 per hour. By AUGUST 9 AT NOON, each side shall submit a statement with

                                  21   any objection to the appointment, including any suggestions for alternative candidates or other

                                  22   requests to be heard. If neither side objects, then the Court will proceed with the appointment

                                  23   described herein.

                                  24         2.      Defense counsel shall provide the special master with an itemized accounting for

                                  25   unreimbursed expenses listed as “Travel” and “Expert Witness Fees.” Travel must be broken

                                  26   down into at least the following categories: air transportation, ground travel, meals,

                                  27

                                  28
                                        Case 3:20-cv-03792-WHA Document 96 Filed 08/02/21 Page 2 of 7




                                   1   and lodging. Non-working travel time must be distinguished from working travel time.

                                   2   Counsel may include additional categories, if necessary. Within each category, each expense

                                   3   must be listed with the date, description, and cost.

                                   4        3.       Counsel must also provide the special master a detailed declaration, organized by

                                   5   discrete projects, breaking down all attorney and paralegal time sought to be recovered. For

                                   6   each project, there must be a detailed description of the work, giving the date, hours expended,

                                   7   attorney name, and task for each work entry, in chronological order. A “project” means a

                                   8   deposition, a motion, a witness interview, and so forth. It does not mean generalized

                                   9   statements like “trial preparation” or “attended trial.” It includes discrete items like “prepare

                                  10   supplemental trial brief on issue X.” The following is an example of time collected by a

                                  11   project.

                                  12
Northern District of California
 United States District Court




                                                                   PROJECT: ABC DEPOSITION (2 DAYS IN FRESNO)
                                  13
                                          Date           Time-keeper        Description                     Hours x      Rate =             Fee
                                  14                                        Assemble and photocopy
                                          01-08-20       XYZ                exhibits for use in                  2.0      $100         $200
                                  15                                        deposition.
                                                                            Review evidence and
                                  16      01-09-20       RST                prepare to examine ABC               4.5      $200         $900
                                                                            at deposition.
                                  17                                        Research issue of work-
                                          01-10-20       XYZ                product privilege asserted           1.5      $100         $150
                                  18                                        by deponent.
                                                                            Prepare for and take
                                  19      01-11-20       RST                deposition.                          8.5      $100       $1,700
                                                                            Prepare for and take
                                  20      01-12-20       RST                deposition.                          7.0      $200       $1,400
                                  21                     Project Total:                                        23.5                  $4,350
                                  22

                                  23        4.       All entries for a given project must be presented chronologically one after the
                                  24   other, i.e., uninterrupted by other projects, so that the timeline for each project can be readily
                                  25   grasped. Entries can be rounded to the nearest quarter-hour and should be net of write-down
                                  26   for inefficiency or other cause. Please show the sub-totals for hours and fees per project, as in
                                  27   the example above, and show grand totals for all projects combined at the end. Include only
                                  28   entries for which compensation is sought, i.e., after application of “billing judgment.” For
                                                                                        2
                                        Case 3:20-cv-03792-WHA Document 96 Filed 08/02/21 Page 3 of 7




                                   1   each project, the declaration must further state, in percentage terms, the proportion of the

                                   2   project directed at issues for which fees are awardable and must justify the percentage. This

                                   3   percentage should then be applied against the project total to isolate the recoverable portion (a

                                   4   step not shown in the example above).

                                   5           5.   A separate summary chart of total time and fees sought per individual timekeeper

                                   6   (not broken down by project) should also be shown at the end of the declaration. This cross-

                                   7   tabulation will help illuminate all timekeepers’ respective workloads and roles in the overall

                                   8   case.

                                   9           6.   The declaration must also set forth (a) the qualifications, experience, and role of

                                  10   each attorney or paralegal for whom fees are sought; (b) the normal rate ordinarily charged for

                                  11   each in the relevant time period; (c) how the rates were comparable to prevailing rates in the

                                  12   community for like-skilled professionals; and (d) proof that “billing judgment” was exercised.
Northern District of California
 United States District Court




                                  13   On the latter point, as before, the declaration should describe adjustments made to eliminate

                                  14   duplication, excess, associate-turnover expense, and so forth. These adjustments need not be

                                  15   itemized but totals for the amount deleted per timekeeper should be stated. The declaration

                                  16   must identify the records used to compile the entries and, specifically, state whether and the

                                  17   extent to which the records were contemporaneous versus retroactively prepared. It must state

                                  18   the extent to which any entries include estimates (and what any estimates were based on).

                                  19   Estimates and/or use of retroactively-made records may or may not be allowed, depending on

                                  20   the facts and circumstances.

                                  21           7.   Ordinarily, no more than one attorney and one paralegal need be present at a

                                  22   deposition; more will normally be deemed excessive. Ordinarily, no more than one attorney

                                  23   need attend a law-and-motion hearing; more will normally be deemed excessive. To allow for

                                  24   symmetry, however, the award will take into account the staffing used by the opposing party.

                                  25           8.   The special master shall review the briefs and declarations by the parties, hear

                                  26   argument, and then determine a reasonable amount to award, including any fees on fees. The

                                  27   special master shall also determine the extent to which any discovery should be permitted —

                                  28   with the caution that further discovery should be the exception and not the rule.
                                                                                       3
                                        Case 3:20-cv-03792-WHA Document 96 Filed 08/02/21 Page 4 of 7




                                   1        9.      Except for any supplementation allowed by the special master, the foregoing

                                   2   submissions shall be the entire record for this dispute. There will be no further briefing unless

                                   3   allowed by the special master. After the special master’s appointment, any further submissions

                                   4   solely for the special master’s use should not be filed with the Court

                                   5

                                   6        IT IS SO ORDERED.

                                   7

                                   8   Dated: August 2, 2021

                                   9

                                  10
                                                                                              WILLIAM ALSU
                                                                                              WILLIAM
                                                                                              WILL      ALSUP
                                                                                                            UP
                                  11                                                          UNITED STATES
                                                                                                         ES DISTRICT JUDGE

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
                                        Case 3:20-cv-03792-WHA Document 96 Filed 08/02/21 Page 5 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11

                                  12   CORECIVIC INC,
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           No. C 20–03792 WHA

                                  14              v.

                                  15   CANDIDE GROUP LLC, et al.,                             REQUEST TO ACCEPT SPECIAL
                                                         Defendants.                          MASTER APPOINTMENT
                                  16

                                  17

                                  18         1.        By signing below, ATTORNEY EAGEN HEREBY ACCEPTS APPOINTMENT AS

                                  19   SPECIAL MASTER to determine, with all reasonable diligence, the reasonable amount of

                                  20   attorney’s fees and costs which Corecivic shall pay to defendants. She shall have all powers

                                  21   set forth in Federal Rule of Civil Procedure 53(c) with respect to this dispute but shall not

                                  22   revisit prior rulings in this case.

                                  23         2.        The procedure set forth in the prior order is incorporated into and deemed a part

                                  24   of this order. Attorney Eagen may set a briefing and argument schedule as she deems

                                  25   appropriate. The parties shall provide the special master with electronic text searchable copies

                                  26   of all documents relevant to this dispute and shall provide print copies (such as a tabbed binder

                                  27   for attorney-billing records) to an appropriate address as Attorney Eagen shall request.

                                  28
                                        Case 3:20-cv-03792-WHA Document 96 Filed 08/02/21 Page 6 of 7




                                   1        3.      By OCTOBER 29 AT NOON, the special master shall file a written report and

                                   2   recommendation that includes her proposed findings and the recommended award of attorney’s

                                   3   fees and costs to which defense counsel is entitled. Her report should identify all amounts

                                   4   disallowed and state whether the amounts disallowed qualify for treble deduction, per the order

                                   5   granting the motion for fees.

                                   6        4.      Any objections to or motions regarding the special master’s report and

                                   7   recommendation must be filed by NOVEMBER 12 AT NOON, to be heard on the normal 35-day

                                   8   track, and shall not exceed 25 PAGES in length. The response to any such objection or motion

                                   9   shall be due SEVEN DAYS from the filing thereof and shall also not exceed 25 PAGES in length.

                                  10   No reply briefing, please.

                                  11        5.      The Court will then review and consider any timely objections to or motions

                                  12   regarding the special master’s report and recommendation pursuant to Rule 53(f). The
Northern District of California
 United States District Court




                                  13   objecting party must file a declaration submitting to the Court a complete appendix of relevant

                                  14   communications with the special master. An order will follow.

                                  15        6.      Ex parte communications with the special master should be avoided if possible.

                                  16   Any objection to an ex parte communication or motion to disqualify must be filed within

                                  17   SEVEN CALENDAR DAYS of discovery.

                                  18        7.      Objections to this order shall be filed by AUGUST 9 AT NOON. Any proposed

                                  19   modification to this order must be promptly raised in a joint letter brief, not to exceed THREE

                                  20   PAGES in length, to be filed only after the parties have met and conferred — either in person or

                                  21   telephonically — under the special master’s supervision.

                                  22        8.      Attorney Eagen shall please indicate her acceptance of this reference as special

                                  23   master by signing and filing the below statement:

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
                                        Case 3:20-cv-03792-WHA Document 96 Filed 08/02/21 Page 7 of 7




                                   1

                                   2

                                   3

                                   4             I accept this appointment and reference:

                                   5

                                   6             _________________________
                                                 ELLEN EAGEN
                                   7             SPECIAL MASTER
                                   8

                                   9        IT IS SO ORDERED.
                                  10

                                  11   Dated: August 2, 2021
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                        WIL IAM ALSUP
                                                                                            WILLIAM
                                                                                            WILL
                                                                                            UNITED STATES DISTRICT
                                                                                                               ICT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
